DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/05/2021
Claim 1, 14 and 18 are amended. 
Claim 9 - 11 are cancelled. 
Claims 1-8 and 12-20 are pending.  

Response to Arguments
Applicant's arguments filed in remarks, filed 11/05/2021 have been fully considered but they are not persuasive. 
Applicant argues in part,
“amended claim 1 recites the features "the first apparatus data corresponds to score data associated with a degree and a direction of a gap between a reference value and a measurement value for each of the parameters.” However, the cited references, i.e., Hara, Cruse, Siddiqui, Lane, and Isomura, whether taken alone or in combination, fail to disclose or suggest the above features of amended claim 1." 
Examiner agrees. Applicant’s arguments, see remarks page 14-15, filed 05/13/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gotkis (US20050125202A1) in combination with the arts cited in the prior office action.
Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10671056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US Patent Number: 5,375,061) hereinafter Hara in view of Cruse (US Pub. No.: US20010051437A1) hereinafter Cruse, further in view of Gotkis (US20050125202A1) hereinafter Gotkis and further in view of Siddiqui et al. (US Pub. No.: US20160147219A1) hereinafter Siddiqui.

Regarding claim 1,
Hara teaches, A substrate processing system, comprising: a plurality of substrate processing apparatuses; (Hara in Column 3 Line 38-60 teaches a plurality of apparatuses used in manufacturing semiconductor product)
a plurality of first control parts installed in the plurality of substrate processing apparatuses, respectively, each of the plurality of first control parts being configured to: transmit the first apparatus data from the corresponding substrate processing apparatus; (Hara in Column 4 Line 44-48 teaches manufacturing apparatus has means that can send production completion information. Fig. 4 and Column 6 Line 6-13 teaches each processing apparatus sends a production completion prediction information signal (first apparatus data). Since the semiconductor apparatus is transmitting a signal hence it has a control part performing the function of data transmission. Column 3 Line 38-60 teaches a plurality of apparatuses hence plurality of control parts each corresponding to an apparatus)
a second control part configured to: receive the first apparatus data from each of the plurality of substrate processing apparatuses; (Fig. 4 and Column 7 Line 4-6 teaches the host computer (second control part) receives the production completion prediction signal s3)
generate priority data indicating any one of a plurality of usage priority levels for each of the plurality of substrate processing apparatuses according to a predetermined rule by comparing the first apparatus data from each of the plurality of substrate processing apparatuses with one another, the plurality of usage priority levels including a first level and a second level that is higher than the first level; (Priority level is interpreted as having priority (second level) vs not having priority (first level). Column 7 Line 4-19 teaches upon receiving the signal the host computer gives priority to an apparatus that is processing same type of product over apparatus that was processing a different type of product, even if the apparatus that is processing products of different type finishes before the apparatus that is processing products of same type (predetermined rule). Therefore the apparatus that is processing the same type of products is given a higher priority (second level) over apparatus that is processing different type (first level priority). Fig. 4 and Column 4 Line 35-37 teaches the host computer gives the next product start instruction signal s2 to the apparatus based on that determination)
transmit the priority data to each of the plurality of first control parts; (Fig. 4 and Column 4 Line 35-37 teaches the host computer gives the next product start instruction signal s2 to the apparatus based on that determination)
generate, based on the first apparatus data corresponding to the first level and one or both of the first apparatus data corresponding to the second level and second apparatus data recorded in the second control part, parameter change data that is indicative of a change of at least one parameter for at least one of the plurality of substrate processing apparatuses corresponding to the first level; and transmit the parameter change data to at least one of the plurality of first control parts; and (Column 7 Line 4-19 teaches upon receiving the signal the host computer gives priority to an apparatus that is processing same type of product over apparatus that was processing a different type of product, even if the apparatus that is processing products of different type finishes before the apparatus that is processing products of same type. Therefore the apparatus that is processing the same type of products is given a higher priority (second level) over apparatus that is processing different type (first level priority). Column 8 Line 34-56 teaches selecting apparatus 1 which is not subject to an object of same type priority allocation (first level priority) and transmitting a product type change and set-up change instruction to the apparatus based on this determination, which would indicate a change in set-up (parameter))
Hara does not teach, generate first apparatus data for a corresponding substrate processing apparatus among the plurality of substrate processing apparatuses, based on one or more parameters associated with one or more states of at least one part constituting the corresponding substrate processing apparatus, wherein the first apparatus data corresponds to score data associated with …. a direction of a gap between a reference value and a measurement value for each of the parameters, and the parameters include at least one selected from the group consisting of temperature, process chamber pressure, high-frequency power, reflective wave power, and traveling wave power;; and (Hara in Fig. 5 and Column 6 Line 35-58 teaches generating production completion prediction information (first apparatus data) after each processing completion (states) of one product, however it doesn’t teach generating the information based on one or more parameters associated with one or more states of at least one part constituting the corresponding substrate processing apparatus. Cruse in fig. 1 and ¶0025 teaches a semiconductor wafer processing system. ¶0016 and ¶0029 teaches measuring multiple process parameters which include temperature and chamber pressure and ¶0028 teaches reflected power. ¶0016 and ¶0031, ¶0033 teaches determining processing end point (states) based on the parameters. ¶0038-¶0040 teaches determining endpoint based on correlated parameter exceeding (direction of gap) a threshold (reference value))
Cruse is an art in the area of interest as it teaches wafer processing (abstract and ¶0025). Combination of Cruse with Hara would allow the combined system generate production completion prediction information (first apparatus data) based one or more parameters (temperature, chamber pressure or reflected power) associated with one or more states (process completion). One would have been motivated to do so because by doing so one can detect endpoint of an etch process accurately, as well as detecting other process characteristics within a chamber as taught by Cruse in ¶0016. This would allow for a better control over the system.
Hara and Cruse does not explicitly teach, wherein the first apparatus data corresponds to score data associated with a degree ….of a gap between a reference value and a measurement value for each of the parameters…. (Although Cruse in ¶0038-¶0040 teaches determining endpoint based on correlated parameter exceeding (direction of gap) a threshold (reference value), it doesn’t teach determining an endpoint (first apparatus data) based on a degree of gap. Gotkis in ¶0048 teaches, determining a difference between a measured (actual) value at the current point of the process and the corresponding expected value is calculated. Also teaches determining end of current process based on the deviation between measured and expected value.
Gotkis is an art in the area of interest as it teaches a semiconductor processing system (¶0012). Combination of Gotkis with Hara and Cruse would allow the combined system generate production completion prediction information (first apparatus data) based on degree of gap between a reference value and measurement value of parameter. One would have been motivated to do so because by doing so one can detect endpoint of the current process operation and trigger another process operation as taught by Gotkis in ¶0048. This would allow for a better control over the system.
Hara, Cruse and Gotkis does not teach, a display part configured to display the priority data. (Although Hara teaches prioritizing an apparatus over other apparatuses, however it does not explicitly teach a display that displays the priority data. Siddiqui in ¶0056 and Fig. 3 teaches a display screen displaying tool specific DPScore (Dispatch Priority Score) for each tool.  
Siddiqui is an art in the area of interest as it teaches a tracking system for use in semiconductor manufacturing (Abstract). The combination of Hara, Cruse and Gotkis with Siddiqui would allow for displaying of priority score given to each of the process equipment on a display part. This would allow the system to be more user friendly and help user make informed decision and thus “shortens cycle time, reduces costs, decreases variability, increases productivity, balances the production line, and ensures on-time delivery of customer orders” as taught by Siddiqui in ¶0013.

Regarding claim 3,
Hara, Cruse, Gotkis and Siddiqui teaches, The system of Claim 1, wherein the second control part is configured to set a usage priority of each of the plurality of substrate processing apparatuses based on the priority data, and transmit transfer data so that a substrate is transferred to each of the plurality of substrate processing apparatuses based on the usage priority. (Specification ¶0086 describes usage priority as a transfer data to transfer substrates to apparatus. Hara in Column 8 Line 34-56 teaches host computer gives start instruction based on determining the next apparatus based on priority level, to transfer product type (p6) to an apparatus (1))

Regarding claim 5,
Hara, Cruse, Gotkis and Siddiqui teaches, The system of Claim 1, wherein the one or more parameters are associated with one or more states of a process chamber of each of the plurality of substrate processing apparatuses, and wherein the parameters include at least one selected from the group consisting of temperature, gas flow rate, and pressure. (Cruse in fig. 1 and ¶0025 teaches a semiconductor wafer processing system. ¶0016 and ¶0029 teaches measuring multiple process parameters which include temperature and chamber pressure. ¶0016 and ¶0031, ¶0033 teaches determining processing end point (states of chamber) based on the parameters)

Regarding claim 6,
Hara, Cruse, Gotkis and Siddiqui teaches, The system of Claim 1, wherein the one or more parameters are associated with one or more states of a process chamber of each of the plurality of substrate processing apparatuses, and wherein the parameters include at least one selected from the group consisting of temperature, gas flow rate, pressure, high-frequency power, and reflective wave power. (Cruse in fig. 1 and ¶0025 teaches a semiconductor wafer processing system. ¶0016 and ¶0029 teaches measuring multiple process parameters which include temperature and chamber pressure. ¶0016 and ¶0031, ¶0033 teaches determining processing end point (states of chamber) based on the parameters)

Regarding claim 8,
Hara, Cruse, Gotkis and Siddiqui as combined doesn’t teach, The system of Claim 1, further comprising a plurality of sets of measuring devices, each set of measuring devices of the plurality of sets of measuring devices including one or more measuring devices and being configured to measure the one or more parameters of one of the plurality of substrate processing apparatuses while substrates are processed. (Hara in Column 3 Line 38-60 teaches a plurality of apparatuses used in manufacturing semiconductor product. Cruse in ¶0025 and Fig. 1 teaches a semiconductor wafer processing system including a chamber. ¶0029 teaches chamber includes plurality of sensors such as temperature sensors, foreline and chamber pressure sensors, reactive gas analyzing sensors and the like. Since, Hara teaches plurality of apparatuses and Cruse teaches each chamber includes plurality of sensors, a combination of Hara with Cruse teaches a plurality of sets of sensors and each set of measuring devices of the plurality of sets of measuring devices including one or more measuring devices and being configured to measure the one or more parameters of one of the plurality of substrate processing apparatuses while substrates are processed)

Regarding claim 12,
Hara, Cruse, Gotkis and Siddiqui teaches, The system of Claim 1, wherein the second control part is configured to generate the plurality of usage priority levels, each of which is generated for one of the plurality of substrate processing apparatuses based on the first apparatus data. (Specification ¶0086 describes usage priority as a transfer data to transfer substrates to apparatus. Hara in Column 8 Line 34-56 teaches host computer gives start instruction based on determining the next apparatus based on priority level, to transfer product type (p6) to an apparatus (1). Hara Fig. 3 and Column 8 Line 4-56 teaches based on completion prediction information m1 (first apparatus data) of apparatus 1 corresponding to a time t11 the system decides to the next product group for apparatus 1 to be P6 (group d) and sends a set-up change instruction which would indicate a change in set-up (parameter))

Regarding claim 13,
Hara, Cruse, Gotkis and Siddiqui teaches, The system of Claim 1, wherein the priority data and the parameter change data are generated based on the first apparatus data. ((Priority level is interpreted as having priority (second level) vs not having priority (first level). Column 7 Line 4-19 teaches upon receiving the production completion signal (first apparatus data) the host computer gives priority to an apparatus that is processing same type of product over apparatus that was processing a different type of product, even if the apparatus that is processing products of different type finishes before the apparatus that is processing products of same type. Therefore the apparatus that is processing the same type of products is given a higher priority (second level) over apparatus that is processing different type (first level priority) based on the production completion signal (first apparatus data). Hara Fig. 3 and Column 8 Line 4-56 teaches based on completion prediction information m1 (first apparatus data) of apparatus 1 corresponding to a time t11 the system decides to the next product group for apparatus 1 to be P6 (group d) and sends a set-up change instruction which would indicate a change in set-up (parameter))

Claims 2, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US Patent Number: 5,375,061) hereinafter Hara in view of Cruse (US Pub. No.: US20010051437A1) hereinafter Cruse, further in view of Gotkis (US20050125202A1) hereinafter Gotkis and further in view of Siddiqui et al. (US Pub. No.: US20160147219A1) hereinafter Siddiqui, and further in view of Lane et al. (US Patent Number: 4,679,137) hereinafter Lane

Regarding claim 2,
Hara, Cruse, Gotkis and Siddiqui do not teach, The system of Claim 1, wherein the at least one of the plurality of first control parts is configured to control the display part to display changeable parameters among a plurality of parameters of the plurality of substrate processing apparatuses, based on the parameter change data and a user level of each of the plurality of substrate processing apparatuses. (Although Hara teaches the first control part receiving setup change parameter, however it does not teach display part displaying a change message. Lane in Fig. 3B and Column 11 Line 16-24 teaches an operator module 28 (first control part) with display device 39 to control a processing system 22 for semiconductor processing (Column 10 Line 62-64). Column 15 Line 29-46 and Column 46 “Table 9” teaches a display for parameter entry showing a change message for parameters “PLEASE MAKE CHANGES IN BRIGHTLY LIT VALUE FIELDS.” on the operator module when a new process is started (change of setting). The table shows a list of different parameters among which some are changeable denoted by “*” or “**” and some are fixed parameters shown in normal video (designated by the lack of an asterisk in the Table. Column 16 Line  15-46 teaches the parameters in (*) or (**) are operator changeable based on user level (operator) as opposed to fixed value parameters which someone with at operator level cannot change and is set by someone with engineer level.)
Lane is an art in the area of interest as it teaches a system for performing processing on semiconductor wafers using processing apparatus (Column 10 Line 59-64). The combination of Hara, Cruse, Gotkis and Siddiqui with Lane would allow the system to receive a parameter change and display change message based on the change of parameter. This would make the system more user friendly and informative by providing machine operator appropriate notification of a parameter change needed as part of a changed or new production process setup. This will improve operator confidence and convenience while reducing operator error as taught by Lane Column 10 Line 6-17.

Regarding claim 14,
Hara teaches, A method of manufacturing a semiconductor device, comprising: processing a substrate in each of a plurality of substrate processing apparatuses; (Hara in Column 3 Line 38-60 teaches a plurality of apparatuses used in manufacturing semiconductor product)
transmitting the first apparatus data from each of the plurality of substrate processing apparatuses to a second control part by each of a plurality of first control parts installed in the plurality of substrate processing apparatuses; (Hara in Column 4 Line 44-48 teaches manufacturing apparatus has means that can send production completion information. Fig. 4 and Column 6 Line 6-13 teaches each processing apparatus sends a production completion prediction information signal (first apparatus data). Since the semiconductor apparatus is transmitting a signal hence it has a control part performing the function of data transmission. Column 3 Line 38-60 teaches a plurality of apparatuses hence plurality of control parts each corresponding to an apparatus. Fig. 4 and Column 7 Line 4-6 teaches the host computer (second control part) receives the production completion prediction signal s3)
generating priority data indicating any one of a plurality of usage priority levels for each of the plurality of substrate processing apparatuses according to a predetermined rule by comparing the first apparatus data from each of the plurality of substrate processing apparatuses with one another, and transmitting the priority data to each of the plurality of first control parts by the second control part, the plurality of usage priority levels including a first level and a second level that is higher than the first level; (Priority level is interpreted as having priority (second level) vs not having priority (first level). Column 7 Line 4-19 teaches upon receiving the signal the host computer gives priority to an apparatus that is processing same type of product over apparatus that was processing a different type of product, even if the apparatus that is processing products of different type finishes before the apparatus that is processing products of same type (predetermined rule). Therefore the apparatus that is processing the same type of products is given a higher priority (second level) over apparatus that is processing different type (first level priority). Fig. 4 and Column 4 Line 35-37 teaches the host computer gives the next product start instruction signal s2 to the apparatus based on that determination)
generating, based on the first apparatus data corresponding to the first level and one or both of the first apparatus data corresponding to the second level and second apparatus data recorded in the second control part, parameter change data that is indicative of a change of at least one parameter at least one of the plurality of substrate processing apparatuses corresponding to the first level, and transmitting the parameter change data to at least one of the plurality of first control parts by the second control part; and (Column 7 Line 4-19 teaches upon receiving the signal the host computer gives priority to an apparatus that is processing same type of product over apparatus that was processing a different type of product, even if the apparatus that is processing products of different type finishes before the apparatus that is processing products of same type. Therefore the apparatus that is processing the same type of products is given a higher priority (second level) over apparatus that is processing different type (first level priority). Column 8 Line 34-56 teaches selecting apparatus 1 which is not subject to an object of same type priority allocation (first level priority) and transmitting a product type change and set-up change instruction to the apparatus based on this determination, which would indicate a change in set-up (parameter))

Hara does not teach, generating first apparatus data for a corresponding substrate processing apparatus among the plurality of substrate processing apparatuses, based on one or more parameters associated with one or more states of at least one part constituting the corresponding substrate processing apparatus wherein the first apparatus data corresponds to score data associated with ….. a direction of a gap between a reference value and a measurement value for each of the parameters, and the parameters include at least one selected from the group consisting of temperature, process chamber pressure, high-frequency power, reflective wave power, and traveling wave power; (Hara in Fig. 5 and Column 6 Line 35-58 teaches generating production completion prediction information (first apparatus data) after each processing completion (states) of one product, however it doesn’t teach generating the information based on one or more parameters associated with one or more states of at least one part constituting the corresponding substrate processing apparatus. Cruse in fig. 1 and ¶0025 teaches a semiconductor wafer processing system. ¶0016 and ¶0029 teaches measuring multiple process parameters which include temperature and chamber pressure and ¶0028 teaches reflected power. ¶0016 and ¶0031, ¶0033 teaches determining processing end point (states) based on the parameters. ¶0038-¶0040 teaches determining endpoint based on correlated parameter exceeding (direction of gap) a threshold (reference value))
Cruse is an art in the area of interest as it teaches wafer processing (abstract and ¶0025). Combination of Cruse with Hara would allow the combined system generate production completion prediction information (first apparatus data) based one or more parameters (temperature, chamber pressure or reflected power) associated with one or more states (process completion). One would have been motivated to do so because by doing so one can detect endpoint of an etch process accurately, as well as detecting other process characteristics within a chamber as taught by Cruse in ¶0016. This would allow for a better control over the system
Hara and Cruse does not explicitly teach, the first apparatus data corresponds to score data associated with a degree …. of a gap between a reference value and a measurement value for each of the parameters, and (Although Cruse in ¶0038-¶0040 teaches determining endpoint based on correlated parameter exceeding (direction of gap) a threshold (reference value), it doesn’t teach determining an endpoint (first apparatus data) based on a degree of gap. Gotkis in ¶0048 teaches, determining a difference between a measured (actual) value at the current point of the process and the corresponding expected value is calculated. Also teaches determining end of current process based on the deviation between measured and expected value.
Gotkis is an art in the area of interest as it teaches a semiconductor processing system (¶0012). Combination of Gotkis with Hara and Cruse would allow the combined system generate production completion prediction information (first apparatus data) based on degree of gap between a reference value and measurement value of parameter. One would have been motivated to do so because by doing so one can detect endpoint of the current process operation and trigger another process operation as taught by Gotkis in ¶0048. This would allow for a better control over the system.
Hara, Cruse and Gotkis doesn’t teach, displaying the priority data on a display part installed in each of the plurality of substrate processing apparatuses by each of the plurality of first control part; (Although Hara teaches prioritizing an apparatus over other apparatuses, however it does not explicitly teach a display that displays the priority data. Siddiqui in ¶0056 and Fig. 3 teaches a display screen displaying tool specific DPScore (Dispatch Priority Score) for each tool.  
Siddiqui is an art in the area of interest as it teaches a tracking system for use in semiconductor manufacturing (Abstract). The combination of Hara, Cruse and Gotkis with Siddiqui would allow for displaying of priority score given to each of the process equipment on a display part. This would allow the system to be more user friendly and help user make informed decision and thus “shortens cycle time, reduces costs, decreases variability, increases productivity, balances the production line, and ensures on-time delivery of customer orders” as taught by Siddiqui in ¶0013.
Hara, Cruse, Gotkis and Siddiqui do not teach, displaying a parameter change message on the display part based on the parameter change data by the at least one of the plurality of first control part. (Although Hara teaches the first control part receiving setup change parameter, however it does not teach display part displaying a change message. Lane in Fig. 3B and Column 11 Line 16-24 teaches an operator module 28 (first control part) with display device 39 to control a processing system 22 for semiconductor processing (Column 10 Line 62-64). Column 15 Line 29-46 and Column 46 “Table 9” teaches a display for parameter entry showing a change message for parameters “PLEASE MAKE CHANGES IN BRIGHTLY LIT VALUE FIELDS.” on the operator module when a new process is started (change of setting).)
Lane is an art in the area of interest as it teaches a system for performing processing on semiconductor wafers using processing apparatus (Column 10 Line 59-64). The combination of Hara, Cruse, Gotkis and Siddiqui with Lane would allow the system to receive a parameter change and display change message based on the change of parameter. This would make the system more user friendly and informative by providing machine operator appropriate notification of a parameter change needed as part of a changed or new production process setup. This will improve operator confidence and convenience while reducing operator error as taught by Lane Column 10 Line 6-17)

Regarding claim 15,
Hara, Cruse, Gotkis, Siddiqui and Lane teaches, The method of Claim 14, further comprising controlling the display part to display changeable parameters among a plurality of parameters of the plurality of substrate processing apparatuses, based on the parameter change data and a user level of each of the plurality of substrate processing apparatuses by the at least one of the plurality of first control part. (Lane in Fig. 3B and Column 11 Line 16-24 teaches an operator module 28 (first control part) with display device 39 to control a processing system 22 for semiconductor processing (Column 10 Line 62-64). Column 15 Line 29-46 and Column 46 “Table 9” teaches a display for parameter entry showing a change message for parameters “PLEASE MAKE CHANGES IN BRIGHTLY LIT VALUE FIELDS.” on the operator module when a new process is started (change of setting). The table shows a list of different parameters among which some are changeable denoted by “*” or “**” and some are fixed parameters shown in normal video (designated by the lack of an asterisk in the Table. Column 16 Line  15-46 teaches the parameters in (*) or (**) are operator changeable based on user level (operator) as opposed to fixed value parameters which someone with at operator level cannot change and is set by someone with engineer level.)

Regarding claim 16,
Hara, Cruse, Gotkis, Siddiqui and Lane teaches, The method of Claim 14, further comprising setting a usage priority of each of the plurality of substrate processing apparatuses based on the priority data, and transmitting transfer data so that the substrate is transferred to each of the plurality of substrate processing apparatuses based on the usage priority by the second control part. (Specification ¶0086 describes usage priority as a transfer data to transfer substrates to apparatus. Hara in Column 8 Line 34-56 teaches host computer gives start instruction based on determining the next apparatus based on priority level, to transfer product type (p6) to an apparatus (1))

Regarding claim 18,
Hara teaches, A non-transitory computer-readable recording medium storing a program that causes a substrate processing system, by a computer, to perform a process comprising: processing a substrate in each of a plurality of substrate processing apparatuses; (Hara in Column 3 Line 38-60 teaches a plurality of apparatuses used in manufacturing semiconductor product)
transmitting the first apparatus data, from each of the plurality of substrate processing apparatuses to a second control part by each of a plurality of first control part installed in the plurality of substrate processing apparatuses, respectively; (Hara in Column 4 Line 44-48 teaches manufacturing apparatus has means that can measure and compare remaining number of products in line for processing to a set value and sends production completion information based on that measurement. Fig. 5 and Column 6 Line 55-58 teaches generating production completion prediction information (first apparatus data) based on the remaining number of products. Fig. 4 and Column 6 Line 6-13 teaches each processing apparatus sends a production completion prediction information signal (first apparatus data). Since the semiconductor apparatus is transmitting a signal hence it has a control part performing the function of data transmission. Column 3 Line 38-60 teaches a plurality of apparatuses hence plurality of control parts each corresponding to an apparatus. Fig. 4 and Column 7 Line 4-6 teaches the host computer (second control part) receives the production completion prediction signal s3)
generating priority data indicating any one of a plurality of usage priority levels for each of the plurality of substrate processing apparatuses according to a predetermined rule by comparing the first apparatus data from each of the plurality of substrate processing apparatuses with one another, and transmitting the priority data to each of the plurality of first control part by the second control part, the plurality of usage priority levels including a first level and a second level that is higher than the first level; (Priority level is interpreted as having priority (second level) vs not having priority (first level). Column 7 Line 4-19 teaches upon receiving the signal the host computer gives priority to an apparatus that is processing same type of product over apparatus that was processing a different type of product, even if the apparatus that is processing products of different type finishes before the apparatus that is processing products of same type (predetermined rule). Therefore the apparatus that is processing the same type of products is given a higher priority (second level) over apparatus that is processing different type (first level priority). Fig. 4 and Column 4 Line 35-37 teaches the host computer gives the next product start instruction signal s2 to the apparatus based on that determination)
generating, based on the first apparatus data corresponding to the first level and one or both of the first apparatus data corresponding to the second level and a second apparatus data recorded in the second control part, parameter change data that is indicative of a change of at least one parameter at least one of the plurality of substrate processing apparatuses corresponding to the first level, and transmitting the parameter change data to at least one of the plurality of first control part by the second control part; and (Column 7 Line 4-19 teaches upon receiving the signal the host computer gives priority to an apparatus that is processing same type of product over apparatus that was processing a different type of product, even if the apparatus that is processing products of different type finishes before the apparatus that is processing products of same type. Therefore the apparatus that is processing the same type of products is given a higher priority (second level) over apparatus that is processing different type (first level priority). Column 8 Line 34-56 teaches selecting apparatus 1 which is not subject to an object of same type priority allocation (first level priority) and transmitting a product type change and set-up change instruction to the apparatus based on this determination, which would indicate a change in set-up (parameter))
Hara does not teach, generate first apparatus data for a corresponding substrate processing apparatus among the plurality of substrate processing apparatuses, based on one or more parameters associated with one or more states of at least one part constituting the corresponding substrate processing apparatus wherein the first apparatus data corresponds to score data associated … a direction of a gap between a reference value and a measurement value for each of the parameters, and the parameters include at least one selected from the group consisting of temperature, process chamber pressure, high-frequency power, reflective wave power, and traveling wave power; (Hara in Fig. 5 and Column 6 Line 35-58 teaches generating production completion prediction information (first apparatus data) after each processing completion (states) of one product, however it doesn’t teach generating the information based on one or more parameters associated with one or more states of at least one part constituting the corresponding substrate processing apparatus. Cruse in fig. 1 and ¶0025 teaches a semiconductor wafer processing system. ¶0016 and ¶0029 teaches measuring multiple process parameters which include temperature and chamber pressure and ¶0028 teaches reflected power. ¶0016 and ¶0031, ¶0033 teaches determining processing end point (states) based on the parameters)
Cruse is an art in the area of interest as it teaches wafer processing (abstract and ¶0025). Combination of Cruse with Hara would allow the combined system generate production completion prediction information (first apparatus data) based one or more parameters (temperature, chamber pressure or reflected power) associated with one or more states (process completion). One would have been motivated to do so because by doing so one can detect endpoint of an etch process accurately, as well as detecting other process characteristics within a chamber as taught by Cruse in ¶0016. This would allow for a better control over the system.
Hara and Cruse does not explicitly teach, wherein the first apparatus data corresponds to score data associated with a degree ….of a gap between a reference value and a measurement value for each of the parameters…. (Although Cruse in ¶0038-¶0040 teaches determining endpoint based on correlated parameter exceeding (direction of gap) a threshold (reference value), it doesn’t teach determining an endpoint (first apparatus data) based on a degree of gap. Gotkis in ¶0048 teaches, determining a difference between a measured (actual) value at the current point of the process and the corresponding expected value is calculated. Also teaches determining end of current process based on the deviation between measured and expected value.
Gotkis is an art in the area of interest as it teaches a semiconductor processing system (¶0012). Combination of Gotkis with Hara and Cruse would allow the combined system generate production completion prediction information (first apparatus data) based on degree of gap between a reference value and measurement value of parameter. One would have been motivated to do so because by doing so one can detect endpoint of the current process operation and trigger another process operation as taught by Gotkis in ¶0048. This would allow for a better control over the system.
Hara, Cruse and Gotkis doesn’t teach, displaying the priority data on a display part installed in each of the plurality of substrate processing apparatuses by each of the plurality of first control parts; (Although Hara teaches prioritizing an apparatus over other apparatuses, however it does not explicitly teach a display that displays the priority data. Siddiqui in ¶0056 and Fig. 3 teaches a display screen displaying tool specific DPScore (Dispatch Priority Score) for each tool.  
Siddiqui is an art in the area of interest as it teaches a tracking system for use in semiconductor manufacturing (Abstract). The combination of Hara, Cruse and Gotkis with Siddiqui would allow for displaying of priority score given to each of the process equipment on a display part. This would allow the system to be more user friendly and help user make informed decision and thus “shortens cycle time, reduces costs, decreases variability, increases productivity, balances the production line, and ensures on-time delivery of customer orders” as taught by Siddiqui in ¶0013.
Hara, Cruse, Gotkis and Siddiqui do not teach, displaying a parameter change message on the display part based on the parameter change data by the at least one of the plurality of first control part. (Although Hara teaches the first control part receiving setup change parameter, however it does not teach display part displaying a change message. Lane in Fig. 3B and Column 11 Line 16-24 teaches an operator module 28 (first control part) with display device 39 to control a processing system 22 for semiconductor processing (Column 10 Line 62-64). Column 15 Line 29-46 and Column 46 “Table 9” teaches a display for parameter entry showing a change message for parameters “PLEASE MAKE CHANGES IN BRIGHTLY LIT VALUE FIELDS.” on the operator module when a new process is started (change of setting).)
Lane is an art in the area of interest as it teaches a system for performing processing on semiconductor wafers using processing apparatus (Column 10 Line 59-64). The combination of Hara, Cruse, Gotkis and Siddiqui with Lane would allow the system to receive a parameter change and display change message based on the change of parameter. This would make the system more user friendly and informative by providing machine operator appropriate notification of a parameter change needed as part of a changed or new production process setup. This will improve operator confidence and convenience while reducing operator error as taught by Lane Column 10 Line 6-17)

Regarding claim 19,
Hara, Cruse, Gotkis, Siddiqui and Lane teaches, The recording medium of Claim 18, wherein the process further comprising controlling the display part to display changeable parameters among a plurality of parameters of the plurality of substrate processing apparatuses, based on the parameter change data and a user level of each of the plurality of substrate processing apparatuses by the at least one of the plurality of first control part. (Lane in Fig. 3B and Column 11 Line 16-24 teaches an operator module 28 (first control part) with display device 39 to control a processing system 22 for semiconductor processing (Column 10 Line 62-64). Column 15 Line 29-46 and Column 46 “Table 9” teaches a display for parameter entry showing a change message for parameters “PLEASE MAKE CHANGES IN BRIGHTLY LIT VALUE FIELDS.” on the operator module when a new process is started (change of setting). The table shows a list of different parameters among which some are changeable denoted by “*” or “**” and some are fixed parameters shown in normal video (designated by the lack of an asterisk in the Table. Column 16 Line  15-46 teaches the parameters in (*) or (**) are operator changeable based on user level (operator) as opposed to fixed value parameters which someone with at operator level cannot change and is set by someone with engineer level.)

Regarding claim 20,
Hara, Cruse, Gotkis, Siddiqui and Lane teaches, The recording medium of Claim 18, wherein the process further comprising setting a usage priority of each of the plurality of substrate processing apparatuses based on the priority data, and transmitting transfer data so that the substrate is transferred to each of the plurality of substrate processing apparatuses based on the usage priority by the second control part. (Specification ¶0086 describes usage priority as a transfer data to transfer substrates to apparatus. Hara in Column 8 Line 34-56 teaches host computer gives start instruction based on determining the next apparatus based on priority level, to transfer product type (p6) to an apparatus (1))

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US Patent Number: 5,375,061) hereinafter Hara in view of Cruse (US Pub. No.: US20010051437A1) hereinafter Cruse, further in view of Gotkis (US20050125202A1) hereinafter Gotkis and further in view of Siddiqui et al. (US Pub. No.: US20160147219A1) hereinafter Siddiqui and further in view of Isomura et al. (US Patent Number: US20120163943Al) hereinafter Isomura.

Regarding claim 4,
Hara, Cruse, Gotkis and Siddiqui teaches, The system of Claim 1, wherein the second control part is configured to generate the priority data a plurality of times (Hara Fig. 3 and Column 8 Line 52- Column 9 Line 7 teaches each time an apparatus reaches a production completion information, next start instruction based on priority is generated by the host computer)
Hara, Cruse, Gotkis and Siddiqui do not teach, and subsequently transmit a signal to one or more first control parts among the plurality of first control parts of the plurality of substrate processing apparatuses in which the number of processes is equal to or greater than a predetermined number of times, the signal indicating that process continuation necessity data includes a change of at least one of the parameters or includes one or both of a process stop and a maintenance parameter change. (Per specification ¶0087 process continuation necessity data is interpreted as maintenance notification. Also per ¶0087 the claim is interpreted to recite to transmit the process continuation necessity data when a processes has reached a predetermined number of times. ISOMURA in ¶0051 teaches when the host computer (second control part) detects a predetermined number of wafer processing is complete, it sends a notification to a display monitor which is connected to a control unit, (first control part), the notification indicates a need/or not for the maintenance operations)
ISOMURA is an art in the area of interest as it teaches processing of semiconductor substrate ¶0023). The combination of Hara, Cruse, Gotkis and Siddiqui with ISOMURA would allow notification and execution of maintenance on a processing apparatus after a predetermined number of processing. One would be motivated to do so because by doing so one can improve the apparatuses reliability by performing periodic maintenance.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US Patent Number: 5,375,061) hereinafter Hara in view of Cruse (US Pub. No.: US20010051437A1) hereinafter Cruse, further in view of Gotkis (US20050125202A1) hereinafter Gotkis and further in view of Siddiqui et al. (US Pub. No.: US20160147219A1) hereinafter Siddiqui and further in view of Lane et al. (US Patent Number: 4,679,137) hereinafter Lane and further in view of Isomura et al. (US Patent Number: US20120163943Al) hereinafter Isomura.

Regarding claim 7,
Hara, Cruse, Gotkis, Siddiqui and Lane teaches, The system of Claim 2, wherein the second control part is configured to generate the priority data a plurality of times (Hara Fig. 3 and Column 8 Line 34- Column  9 Line  7 determining  object of same type priority allocation (priority levels) plurality of times)
Hara, Cruse, Gotkis, Siddiqui and Lane doesn’t explicitly teach, and subsequently transmit a signal to one or more first control parts among the plurality of first control parts of the plurality of substrate processing apparatuses in which the number of processes is equal to or greater than a predetermined number of times, the signal indicating that process continuation necessity data includes a change of at least one of the parameters or includes one or both of a process stop and a maintenance parameter change. (Per specification ¶0087 process continuation necessity data is interpreted as maintenance notification. Also per ¶0087 the claim is interpreted to recite to transmit the process continuation necessity data when a processes has reached a predetermined number of times. ISOMURA in ¶0051 teaches when the host computer (second control part) detects a predetermined number of wafer processing is complete, it sends a notification to a display monitor which is connected to a control unit, (first control part), the notification indicates a need/or not for the maintenance operations)
ISOMURA is an art in the area of interest as it teaches processing of semiconductor substrate ¶0023). The combination of Hara, Cruse, Gotkis, Siddiqui and Lane with ISOMURA would allow notification and execution of maintenance on a processing apparatus after a predetermined number of processing. One would be motivated to do so because by doing so one can improve the apparatuses reliability by performing periodic maintenance.

Regarding claim 17,
Hara, Cruse, Gotkis, Siddiqui and Lane teaches, The method of Claim 14, further comprising generating the priority data a plurality of times (Hara Fig. 3 and Column 8 Line 52- Column 9 Line 7 teaches each time an apparatus reaches a production completion information, next start instruction based on priority is generated by the host computer)
Hara, Cruse, Gotkis, Siddiqui and Lane doesn’t teach, and subsequently transmitting a signal to one or more first control parts among the plurality of first control parts of the plurality of substrate processing apparatuses in which the number of processes is equal to or greater than a predetermined number of times, the signal indicating that process continuation necessity data includes a change of at least one of the parameters or includes one or both of a process stop and a maintenance parameter change. (Per specification ¶0087 process continuation necessity data is interpreted as maintenance notification. Also per ¶0087 the claim is interpreted to recite to transmit the process continuation necessity data when a processes has reached a predetermined number of times. ISOMURA in ¶0051 teaches when the host computer (second control part) detects a predetermined number of wafer processing is complete, it sends a notification to a display monitor which is connected to a control unit, (first control part), the notification indicates a need/or not for the maintenance operations)
ISOMURA is an art in the area of interest as it teaches processing of semiconductor substrate ¶0023). The combination of Hara, Cruse, Gotkis, Siddiqui and Lane with ISOMURA would allow notification and execution of maintenance on a processing apparatus after a predetermined number of processing. One would be motivated to do so because by doing so one can improve the apparatuses reliability by performing periodic maintenance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116